DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………………..……………………………………………… 2
Allowable Subject Matter…………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter………..…………………….………... 3
Conclusion……………………………………………………..…………………….………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to After final filed 3/4/2021.Claims 1-4, 10, 12-14, 16, 18-20 are pending. Claims 21-23 are added. In response to Amendment, the previous rejection of Claims 1-4, 10, 12-14, 16, 18-20 under 35 U.S.C. 103 as being unpatentable over Savvides (US 2014/0099029) in view of Lu et al (US 2016/0070956)) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-2, and 6-23 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

Lu teaches generating a facial feature verification model.  The method includes acquiring N input facial images, performing feature extraction on the N input facial images, to obtain an original feature representation of each facial image, and forming a face sample library, for samples of each person with an independent identity, obtaining an intrinsic representation of each group of face samples in at least two groups of face samples, training a training sample set of the intrinsic representation, to 
obtain a Bayesian model of the intrinsic representation, and obtaining a facial feature verification model according to a preset model mapping relationship and the Bayesian model of the intrinsic representation (see abstract and paragraph [0010], [0068], [0073], and [0079]). None teaches: 
inputting the image to be identified to a neural network model, and determining estimated facial age of the person in the image to be identified according to output information of the neural network model, wherein the output information of the neural network model comprises a second facial age posterior probability distribution, wherein processing operations executed by the neural network model for the input image to be identified comprise: obtaining a person's facial features in the image to be identified: determining, for at least one preset age category, the probability that the facial features are facial features exceeding the age category, the probability forming a likelihood value of a second likelihood function; and generating a second facial age posterior probability distribution according to a second preset facial age prior probability distribution and the second likelihood function formed based on the probability.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 19 and 20 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Contact Information 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664